MARY'S OPINION HEADING                                           








                                NO. 12-08-00018-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
ROY
E. ADDICKS, JR.,       §          APPEAL FROM THE 369TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
T.D.C.J.,
NATHANIEL QUARTERMAN,
RHODA
J. ODOM, P.W. PACE, 
ROBERT
J. PARKER, RAYMONDO CASTRO,
ROBERT
TREON, MARTHA WARE, 
WILLIAM
STEPHENS, FRANK HORE, 
HELEN
ALEXANDER, KELLI WARD, 
V.
BARROW, DAVID HUDSON, 
PAUL
A. MORALES, OSCAR MENDOZA, 
KEVIN
E. MOORE, WESLEY W. PRATT, 
B.
GORDY, JIMMY O. BOWMAN,
EBONI
G. BROWN, PANSY L. BOLES, 
C. DUNBAR, CANDACE
MOORE,           §          ANDERSON COUNTY, TEXAS
ANTHONY
M. HOLMES, DAVID DIAZ, 
JOHN
DOE, (RISK MANAGEMENT), 
____
SCHAEFER, JANE DOE (TELFORD 
LAW
LIBRARY), JOHN DOE (TELFORD 
LAW
LIBRARY), JOHN DOE (MCCONNELL 
LAW
LIBRARY), KISHA N. STOTTS, 
DIANE
BAGBY, MELVIN L. MCCRAY, 
KERRY
L. YARBOROUGH, MARTINA 
LINVILLE,
___ S. TATUM, ____ NEWMAN 
AND
JOHN DOE, APPELLEES    
 


















 
 

MEMORANDUM OPINION
PER
CURIAM




            This appeal is being dismissed
for want of jurisdiction pursuant to Texas Rule of Appellate Procedure
42.3(a).  The trial court’s judgment was
signed on July 26, 2007, and Appellant filed his notice of appeal on January
14, 2008.  Under rule of appellate
procedure 26.1(a), unless Appellant timely filed a motion for new trial or
other postjudgment motion that extended the appellate deadlines, his notice of
appeal was due to have been filed “within 30 days after the judgment [was]
signed,” i.e., August 27, 2007. 
            Appellant filed a request for
findings of fact and conclusions of law on August 31, 2007.  A request for findings of fact and
conclusions of law must be filed within twenty days after the judgment is
signed.  Tex. R. Civ. P. 296. 
Therefore, Appellant’s request must have been filed on or before August
15, 2007.  Because Appellant’s request
for findings of fact and conclusions of law was not filed until August 31,
2007, it was untimely and did not extend the time for filing Appellant’s notice
of appeal.  See Tex. R. App. P. 26.1(a)(4).  Appellant also filed a motion
for reconsideration on October 22, 2007, which we construe as a motion for new
trial.  A motion for new trial must be
filed within thirty days after the judgment is signed, i.e., August 27,
2007.  See Tex. R. Civ. P. 329b(a). 
Because Appellant’s motion for new trial was not filed within the
prescribed time period, it did not extend Appellant’s time for filing the
notice of appeal.  See Tex. R. App. P. 26.1(a)(1).  Because Appellant’s time for filing his
notice of appeal was not extended and because the notice of appeal was not
filed on or before August 27, 2007, this court has no jurisdiction to consider
the appeal.
            On January 15, 2008, this court notified Appellant
pursuant to Texas Rule of Appellate Procedure 42.3(a) that his notice of appeal
was untimely.  Appellant was further
informed that unless the record was amended on or before January 25, 2008 to
establish the jurisdiction of this court, the appeal would be dismissed.  Appellant responded to this court’s notice by
submitting an explanation of the circumstances that prevented him from
complying with the deadlines prescribed by the relevant rules of civil and
appellate procedure.  However, this court
is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3.  Accordingly, the appeal is dismissed
for want of jurisdiction.  See
Tex. R. App. P. 42.3(a).  
Opinion
delivered January 31, 2008.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
(PUBLISH)